Order unanimously affirmed, with costs, with direction that the arbitrators’ remedial authority be limited in accordance with Board of Educ. of Chautauqua Cent. School Dist. v. Chautauqua Cent. School Teachers Assn. (41 A D 2d 47), with respect to the. granting of tenure and/or any proposed nontenure reappointment of grievants, foreclosing tenure by estoppel. (Appeal from order of Ontario. Special Term denying motion to stay arbitration.) Present — Moule, J. P., Cardamone, Simons, Mahoney and Del Vecchio, JJ.